Clifford F. Brown, J.,
concurring in part and dissenting in part. I concur in the syllabus of the court as a clear and accurate statement of the law. Because I find claimant-appellant Cook is entitled to compensation as a matter of law, however, I cannot concur with the majority’s disposition of this action.
A remand of this action to the court of appeals is a needless waste of valuable judicial resources and, in light of the foregoing, I believe that the last paragraph of the opinion of the court should read:
“Insofar as the court of appeals disposed of the instant action solely on an inaccurate application of R.C. 4141.01(M), defining ‘totally unemployed,’ and R.C. 4141.01(N), defining ‘partially unemployed,’ to the facts in this case, we reverse its judgment and hereby enter the final judgment which the court below should have entered awarding claimant-appellant unemployment benefits in the amount determined by the Ohio Bureau of Employment Services in this matter.”
Douglas, J., concurs in the foregoing opinion.